DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see ARGUMENTS, filed on 04/26/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Park et al., (Pub. No.: US 2016/0249331 A1), in view of Guan et al., (Pub. No.: US 2014/0086184 A1), and further in view of Yang et al., (Pub. No.: US 2013/0094410 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 12/29/2021 has been withdrawn. 
3.	The nonstatutory double patenting rejection of claims 1-20 are withdrawn in view of terminal disclaimer filed and approved on 02/28/2022.

Allowable Subject Matter
4.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The main reason for the allowance of the claims is the failure of combination as set forth above.  Further, the following limitations are not found in cited references and the prior arts on record.
“first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively;”
“receiving first and second sets of numbers for physical downlink control channel (PDCCH) candidates for the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels,”
“decoding a first downlink control information (DCI) format provided by the reception of the first PDCCH candidate; and”
“decoding a second DCI format provided by the reception of the second PDCCH candidate.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463